DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 2/23/2021 with an AFCP request, Applicant amended claims 4, 12-13, 15, 21, and 23.  This amendment is acknowledged and entered.
Applicant’s arguments, see pages 7-11, filed 2/23/2021, with respect to claims 12-17, 19, and 23 have been fully considered and are persuasive.  The 103 rejections of claims 12-17, 19, and 23 have been withdrawn in light of the amendments to include similar limitations as the previously indicated subject matter of claim 1.  Further, a minor examiner’s amendment is made below to dependent claim 4 to improve the claim language. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Somers on 2/24/2021.
The application has been amended as follows: 
Claim 4, line 2: delete “a friction that frictional member” and insert - - a frictional member that - -.

Allowable Subject Matter
Claims 1-4, 6-17, and 19-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711